Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 5/17/2021 has been considered.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record teaches or suggests an image forming apparatus comprising a developer container includes a second partition wall which is arranged adjacent to a regulating portion on a downstream side of a second communication portion in a second direction to partition between a first conveying chamber and the regulating portion, and a gap from an upper end part of the second partition wall to an inner surface of the developer container is larger than a gap from upper end parts of a first conveying blade and the regulating portion to the inner surface of the developer container.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art

Tsukijima et al. (US Pat. 9,316,948), Ishida et al. (US Pat. 9,841,703), disclose a developing container comprising structures for partition wall and conveying blades.

/HOANG X NGO/Primary Examiner, Art Unit 2852